In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1456V
                                      Filed: May 25, 2016
                                        UNPUBLISHED

****************************
OLGA GALVIS,                            *
                                        *
                   Petitioner,          *      Damages Decision Based on Proffer;
v.                                      *      Tetanus, Diphtheria, acellular Pertussis
                                        *      (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                     *      Related to Vaccine Administration;
AND HUMAN SERVICES,                     *      (“sirva”); Special Processing Unit
                                        *      (“SPU”)
                   Respondent.          *
                                        *
****************************
John Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On December 2, 2015, Olga Galvis (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) caused in fact by the tetanus,
diphtheria, acellular pertussis (“Tdap”) vaccination she received on August 14, 2014.
Petition at 1, ¶ 19. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On April 12, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury. On May 24, 2016, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $92,322.28.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $92,322.28 in the form of a check payable to
petitioner, Olga Galvis. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             Case 1:15-vv-01456-UNJ Document 18 Filed 05/24/16 Page 1 of 2




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS

*************************************
OLGA GALVIS,                        *
                                    *
                  Petitioner,       *                    No. 15-1456
                                    *                    CHIEF SPECIAL MASTER
v.                                  *                    NORA BETH DORSEY
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$92,322.28, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $92,322.28 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
2
     Petitioner is a competent adult. Proof of guardianship is not required in this case.
        Case 1:15-vv-01456-UNJ Document 18 Filed 05/24/16 Page 2 of 2



                                          RUPA BHATTACHARYYA
                                          Director
                                          Torts Branch, Civil Division

                                          VINCENT J. MATANOSKI
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          LINDA S. RENZI
                                          Senior Trial Counsel
                                          Torts Branch, Civil Division

                                          s/ Lisa A. Watts
                                          LISA A. WATTS
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Ben Franklin Station
                                          Washington, D.C. 20044-0146
                                          Tel: (202) 616-4099

Dated: May 24, 2016




                                      2